Citation Nr: 0501510	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for adenocarcinoma of 
the colon.  

3.  Entitlement to service connection for esophageal cancer.  

4.  Entitlement to service connection for squamous cell 
carcinoma of the left true vocal cord, claimed as due to 
asbestos exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1951.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in December 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

In December 2004, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a substantive appeal as to some of his claims may not have 
been timely filed and might have to be dismissed.  The 
veteran was given 60 days to submit argument or evidence as 
to the timeliness of his appeal.  In an Informal Hearing 
Presentation (IHP) dated in January 2005, the veteran's 
representative concurred with the Board that the veteran's 
appeal as to these issues was not timely submitted and urged 
quick action by the Board due to the veteran's age and 
illness.  

The issue of entitlement to service connection for squamous 
cell carcinoma of the left true vocal cord as due to asbestos 
exposure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran was notified by VA on March 26, 2003 that 
entitlement to service connection for prostate cancer due to 
ionizing radiation was denied.  His notice of disagreement 
(NOD) was received by VA in April 2003.  The RO issued a 
Statement of the Case (SOC) on December 9, 2003.  The veteran 
did not file a timely substantive appeal as to this issue.  

2.  The veteran was notified by VA on March 26, 2003 that 
entitlement to service connection for adenocarcinoma of the 
colon, including as due to ionizing radiation and/or asbestos 
exposure was denied.  His NOD was received by VA in April 
2003.  The RO issued a SOC on December 9, 2003.  The veteran 
did not file a timely substantive appeal as to this issue.  

3.  The veteran was notified by VA on March 26, 2003 that 
entitlement to service connection for esophageal cancer, 
including as due to asbestos exposure, was denied.  His NOD 
was received by VA in April 2003.  The RO issued a SOC on 
December 9, 2003.  The veteran did not file a timely 
substantive appeal as to this issue.  


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
issue of entitlement to service connection for prostate 
cancer; thus, the Board has no jurisdiction to consider that 
issue and it is dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).

2.  The veteran did not timely perfect an appeal as to the 
issue of entitlement to service connection for adenocarcinoma 
of the colon; thus, the Board has no jurisdiction to consider 
that issue and it is dismissed. 38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).

3.  The veteran did not timely perfect an appeal as to the 
issue of entitlement to service connection for esophageal 
cancer; thus, the Board has no jurisdiction to consider that 
issue and it is dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for adenocarcinoma of 
the colon.  

3.  Entitlement to service connection for esophageal cancer.

As was alluded to in the Introduction above, the Board 
identified a procedural defect as to some of the issues which 
were presented to it.  Because these three issues are being 
resolved in the same manner, the Board will discuss them 
together. 

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2004).

Appellate review is initiated by the filing of a NOD and 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2004).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2004).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2004).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter. 38 C.F.R. § 20.302(a).  The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

In a March 2003 rating decision, the RO denied entitlement to 
service connection for prostate cancer due to ionizing 
radiation, entitlement to service connection for 
adenocarcinoma of the colon including as due to ionizing 
radiation and/or asbestos exposure, esophageal cancer 
including as due to asbestos exposure, and entitlement to 
service connection for squamous cell carcinoma of the left 
true vocal cord as due to asbestos exposure.  The veteran was 
notified of that decision by correspondence from VA dated 
March 26, 2003.  In April 2003, he filed a NOD as to that 
decision.  A SOC addressing all four issues was provided in 
December 2003.  

In March 2004, the veteran submitted a VA Form 9 (formal 
Substantive Appeal), wherein he stated that he was only 
appealing the issue of entitlement to squamous cell carcinoma 
of the left true vocal cord as due to asbestos exposure 
("asbestos related laryngeal cancer"); he set forth 
argument regarding this issue only.  
The issues of entitlement to service connection for prostate 
cancer due to ionizing radiation, entitlement to service 
connection for adenocarcinoma of the colon including as due 
to ionizing radiation and/or asbestos exposure, and 
esophageal cancer including as due to asbestos exposure were 
not mentioned in the Substantive Appeal, which was received 
by VA on March 10, 2004.  

The veteran made reference to his prostate and colon cancer 
in correspondence which was dated March 20, 2004.  The 
correspondence was date-stamped as being received by VA on 
April 30, 2004.  

The Board informed the veteran by letter dated December 28, 
2004, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding his claims.  The veteran was informed that 
he could submit argument pertinent to the question of the 
timeliness of his substantive appeal to the Board and that he 
could also present sworn hearing testimony if he so desired.  
Sixty days was provided for his response; the veteran was 
informed that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.  A copy of pertinent 
law and regulations accompanied the letter.

In a January 2005 IHP, the veteran's representative concurred 
with the Board that the veteran's appeal as to some issues 
was not timely submitted.  The representative indicated that 
an attempt should be made to resolve the veteran's case in an 
expeditious manner given his age and terminal condition.  

Analysis

Initial matter - due process

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2004).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could 
be prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in December 2004, informing 
him of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran's representative 
provided a written response in January 2005.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

General due process considerations have been complied with.  
See 38 C.F.R. § 3.103 (2004).  It is clear that the veteran 
was informed of the necessity of filing a timely substantive 
appeal.  See, in particular, the December 2003 SOC, page 1.  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, by the RO in December 2003.  As noted above, 
the Board provided the veteran with pertinent law and 
regulations and gave him the opportunity to respond to its 
December 2004 letter.  Thus, the Board concludes that the 
veteran was appropriately notified of the legal requirements 
pertaining to the adequacy of substantive appeals.

Discussion

As discussed in the factual background section above, the 
veteran's claims for entitlement to service connection for 
prostate cancer due to ionizing radiation, entitlement to 
service connection for adenocarcinoma of the colon including 
as due to ionizing radiation and/or asbestos exposure, and 
entitlement to service connection for esophageal cancer 
including as due to asbestos exposure were denied by the RO 
in March 2003.  The veteran was provided notice of the 
denials on March 26, 2003.  A NOD was received in April 2003.  
This is within the one year period provided in 38 U.S.C.A. § 
7105 and 38 C.F.R. § 20.302.  A SOC was mailed to the veteran 
at his most recent address of record on December 9, 2003.  In 
the transmittal letter provided with the SOC, the veteran was 
advised that he needed to complete and submit the enclosed VA 
Form 9 within 60 days of the date of the SOC to perfect an 
appeal as to those issues.  

On March 1, 2004, the veteran filed a VA Form 9 wherein he 
stated that he was only appealing the issue of entitlement to 
squamous cell carcinoma of the left true vocal cord as due to 
asbestos exposure.  He did not set forth any argument 
regarding the issues of entitlement to service connection for 
prostate cancer due to ionizing radiation, entitlement to 
service connection for adenocarcinoma of the colon, including 
as due to ionizing radiation and/or asbestos exposure, and 
entitlement to service connection for esophageal cancer 
including as due to asbestos exposure.  

The Board has concluded that the veteran did not submit a 
timely filed substantive appeal as to the issues of 
entitlement to service connection for prostate cancer due to 
ionizing radiation, entitlement to service connection for 
adenocarcinoma of the colon, including as due to ionizing 
radiation and/or asbestos exposure, and entitlement to 
service connection for esophageal cancer including as due to 
asbestos exposure.  The VA Form 9 received in March 2004 does 
not constitute a timely filed substantive appeal as to those 
issues; the veteran clearly stated that he was limiting his 
appeal to the issue of service connection for squamous cell 
carcinoma of the left true vocal cord as due to asbestos 
exposure.  

The correspondence received from the veteran on April 30, 
2004 does not constitute a timely substantive appeal as to 
any of these issues.  As noted above, a Substantive Appeal 
must be filed within 60 days of the date of mailing of the 
SOC (December 9, 2003) or within one year of the date of 
mailing of the notification of the denial of the claim (March 
26, 2003), whichever date is later.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.  

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Pursuant to VAOPGCPREC 9-99, the Board may 
dismiss any appeal which is not timely filed.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal with respect to the issues of 
entitlement to service connection for prostate cancer due to 
ionizing radiation, entitlement to service connection for 
adenocarcinoma of the colon, including as due to ionizing 
radiation and/or asbestos exposure, and entitlement to 
service connection for esophageal cancer including as due to 
asbestos exposure.  

The veteran's representative, as stated in her January 2005 
IHP, concurs with the Board that a VA Form 9 was not timely 
filed.  It is clear from a reading of that document that, 
given the veteran's age and terminal disabilities, the 
representative wishes the Board to focus its attention on his 
remaining claim for entitlement to service connection for 
squamous cell carcinoma of the left true vocal cord as due to 
asbestos exposure.  

In conclusion, because the veteran's substantive appeal was 
not timely, the Board lacks jurisdiction to adjudicate the 
issues of entitlement to service connection for prostate 
cancer due to ionizing radiation, entitlement to service 
connection for adenocarcinoma of the colon including as due 
to ionizing radiation and/or asbestos exposure, entitlement 
to service connection for esophageal cancer including as due 
to asbestos exposure.  Consequently, his appeal as to these 
issues must be dismissed.  See Roy, supra; see also Fenderson 
v. West, 12 Vet. App. 119, 128-31 (1999) [discussing the 
necessity to filing a substantive appeal which comports with 
governing regulations].  


ORDER

The veteran's claim for entitlement to service connection for 
prostate cancer is dismissed.

The veteran's claim for entitlement to service connection for 
adenocarcinoma of the colon is dismissed.  

The veteran's claim for entitlement to service connection for 
esophageal cancer is dismissed.  


REMAND

4.  Entitlement to service connection for squamous cell 
carcinoma of the left true vocal cord, claimed as due to 
asbestos exposure.  

The veteran contends that his squamous cell carcinoma of the 
left true vocal cord is the result of exposure to asbestos 
while serving aboard ship in the United States Navy from 
August 1947 to August 1951.  

The veteran's service personnel records confirm that he 
served aboard the U.S.S. Breckinridge while in the U.S. Navy 
and that his duties included engineering hand and boiler 
repairman.  

Post-service medical evidence reflects that squamous cell 
carcinoma of the left true vocal cord was first diagnosed in 
1996 with subsequent radiation treatment.  
A "30-pack-year history of smoking (he quit 15 years ago)" 
was noted at that time.  
An October 2003 VA examination notes that after military 
service the veteran worked as a trucker for three years, and 
in "tire and lubrication" for 31 years.

Pertinent law and regulations

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Additional development required 

In support of his claim, the veteran has submitted legal 
records from the Law Offices of J.D. including a March 2000 
settlement agreement indicating that he received a monetary 
settlement in a class action suit against the manufacturers 
of asbestos.  No details regarding this lawsuit were set 
forth in these documents except for the amount of monetary 
amounts paid to the veteran.  It is unclear from the 
documents in what court the legal action was filed.  

The veteran contends that the settlement agreement confirms 
his exposure to asbestos in service.  However, while the 
settlement agreement states that the veteran was exposed to 
asbestos the documentation that has been provided does not 
reflect when such exposure was to have taken place.  In other 
words, the settlement agreement does not rule out the 
possibility that the veteran's asbestos exposure occurred 
after service.  As noted above, the veteran worked for many 
years in a tire shop, so possible exposure to asbestos in 
brake linings or mufflers may be indicated.     

Given the above, the Board believes that further development 
is necessary to determine the level of the veteran's asbestos 
exposure in service and after service.  In the opinion of the 
Board, it would be useful if all pertinent documents 
pertaining to that lawsuit were associated with the claims 
file.  

Moreover, there is the matter of the relationship, if any, 
between such asbestos exposure and the veteran's history of 
smoking and the claimed cancer.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should contact the veteran 
through his representative in order to 
obtain any relevant documents pertaining 
to the asbestos lawsuit from which the 
veteran received a settlement.  In 
particular, BVA should determine in what 
court the legal action against the 
asbestos manufacturers was filed.  VBA 
should also request that the veteran 
provide either any documents he has 
concerning the asbestos lawsuit, or 
provide a release allowing VA to request 
records from the Law Office of J.D. 
concerning the asbestos lawsuit.  VBA 
attempt to obtain all available records 
concerning the lawsuit against the 
asbestos manufacturers that was settled 
in 2000.  Any such records so obtained 
should be associated with the claims 
file.  VBA should also undertake any 
other development concerning the matter 
of the veteran's in-service and post-
service asbestos exposure that it deems 
to be appropriate.  

2.  Thereafter, VBA should refer the 
veteran's claims file to an appropriately 
qualified physician for a medical opinion 
as to the likelihood, i.e., whether it is 
at least as likely as not, that the 
veteran's current squamous cell carcinoma 
of the left true vocal cord is 
etiologically related to his military 
service.  After reviewing the veteran's 
service and post-service medical records, 
his post-service employment history (to 
include any possible asbestos exposure), 
and other relevant evidence of record, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's squamous cell 
carcinoma of the left true vocal cord is 
a result of his active military service.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for squamous cell carcinoma of 
the left true vocal cord.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


